               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MARYLAND




UNITED STATES OF AMERICA                   *

                                           *         Case No. 1:19-CR-00351-1-CCB
               v.

  CHERYL DIANE GLENN                       *


                                          ******


                        ORDER APPOINTING COUNSEL



    The above entitled individual having been found to be financially unable to obtain

    counsel and may be entitled to appointment of counsel under the Criminal Justice Act,

    IT IS HEREBY ORDERED, this 10th day of December, 2020, that

    Nicholas Madiou is hereby appointed to represent the individual.




                                    /s/
                                 _______________________________________

                                    Catherine C Blake
                                    UNITED STATES DISTRICT JUDGE




                                           1
